PER CURIAM.
We conclude that the lower court had jurisdiction to hear the merits of the appellants’ motion to set aside final judgment filed pursuant to Rule 1.540, Florida Rules of Civil Procedure, and that it was error to decline to hear the motion on jurisdictional grounds. See Leisure Resorts, Inc. v. City of West Palm Beach, 736 So.2d 1278 (Fla. 4th DCA 1999). Ruling on the motion would not impinge on or interfere with our consideration of the other final judgment rendered by the trial court, which is the subject of the appeal in Rivard v. Gioia, Case No. 5D02-3112. On remand, therefore, the trial court should consider and rule on the merits of the motion.
REVERSED and REMANDED.
SHARP, W., GRIFFIN and MONACO, JJ., concur.